EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	
In claim 3, line 3, the phrase “the active worker and the at least one passive worker” is amended to read the following: “an active worker and at least one passive worker”.

In claim 4, line 3, the phrase “the active worker” is amended to read the following: “an active worker”.

In claim 6, lines 6-7, the phrase “the active worker and the at least one passive worker” is amended to read the following: “an active worker and at least one passive worker”.

In claim 9, lines 4-5, the phrase “the active worker and the at least one passive worker” is amended to read the following: “an active worker and at least one passive worker”.
 
In claim 11, line 4, the phrase “the active worker and the at least one passive worker” is amended to read the following: “an active worker and at least one passive worker”.
 
In claim 12, line 3, the phrase “the active worker and the passive worker” is amended to read the following: “an active worker and a passive worker”.

In claim 14, lines 2-3, the phrase “the active worker and the at least one passive worker” is amended to read the following: “an active worker and at least one passive worker”.

In claim 16, lines 6-7, the phrase “the active worker” is amended to read the following: “an active worker”.

In claim 18, lines 4-5, the phrase “the active worker and the at least one passive worker” is amended to read the following: “an active worker and at least one passive worker”.

In claim 20, line 2, the phrase “the active worker and the at least one passive worker” is amended to read the following: “an active worker and at least one passive worker”.





	




REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are allowable over prior art references because related references do not disclose all the limitations of the claims, including training a federated learning model using active and passive computing devices as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Angel et al. (US 2021/0174243) discloses privacy-preserving vertical federated learning.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571)-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        May 18, 2022